Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, line 7, “a hose or wand of a vacuum cleaner” should read –[[a]]the hose or wand of [[a]]the vacuum cleaner—
In claim 1, line 9 and in claim 9, line 2, “the longitudinal axis” should read –the first longitudinal axis—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Scanni (US Patent No. 6,029,311). 
Regarding claim 1, Scanni discloses a vacuum tool (includes items 71, 72, 73, figure 13 below) the vacuum tool comprising: 
a body (outer surface of items 71, 72, 73; figure 13) including a first end (designated in annotated figure 13 below), a second end (item 74, figure 13), and a first longitudinal axis extending between the first end and the second end (designated by dotted line in annotated figure 13 below); 
a head  (item 72, figure 13) coupled to the first end of the body (similar to applicant’s disclosure, item 72 is positioned adjacent to the first end); 
a connection portion (item 71, figure 13) coupled to the second end of the body (similar to applicant’s disclosure item 71 is adjacent to the second end 74); 

    PNG
    media_image1.png
    426
    572
    media_image1.png
    Greyscale

Annotated Figure 13. 
a brush (item 87, figure 14) removably coupled to the head (item 87 is fastened to item 72 via  pin 53 and nuts 77, which are inherently removable), wherein the brush includes an elongate support (item 79, figures 13 and 14) defining a second axis perpendicular to the longitudinal axis of the body (second axis designated in annotated figure 13 above) and configured to couple the brush to the head, and a plurality of bristles (item 73, figure 13) positioned on the elongate support; 
wherein the brush is removably positionable within the head in a first position (defined as the position in figure 13) with the elongate support extending along the second axis (pin 53 and nuts 77 are inherently capable of being removed since these types of fasteners are known in the art to be removable).
The embodiment of figures 13-16 in Scanni does not explicitly disclose wherein the brush  wherein the brush is removably positionable within the head in a second position with the elongate support extending along a third axis offset and parallel to the second axis.
However, the embodiment of figures 35-51 in Scanni teaches the vacuum tool capable of having the brush slidably mounted for vertical sliding movement between a first extended position and a second retracted position via spring members (items 56, figure 42 below). 

    PNG
    media_image2.png
    320
    477
    media_image2.png
    Greyscale

Figure 42. 

The embodiment of figures 9-12 in Scanni teaches the vacuum tool with a head having two separate positions for a pin and nut to couple the brush to the head (upper position of items 54 and 77 refer to the first position; lower position of items 54 and 77 refer to the second position). 

    PNG
    media_image3.png
    384
    542
    media_image3.png
    Greyscale

Annotated Figure 9. 
Therefore, the elongate support of the brush (corresponding to item 87 of figure 13) is capable of moving downward to a second position (corresponding to the lower position of items 54 and 77 in the embodiment of figure 9 shown above as well as the extended position taught in embodiments of figure 35-51) and being coupled to the head at a third axis (corresponding to the lower position if items 54 and 77 taught in embodiments of figures 9-12; designated in annotated figure 9 above) via the fasteners (items 53 and 77) disclosed in the embodiment of figures 13-16 in Scanni. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head of the vacuum tool as disclosed in the embodiment of figures 13-16 in Scanni to further include a second position for the fasteners to couple the brush to the head, as taught in the embodiment of figures 9-12 in Scanni, in order for the brush to change between a retracted position (corresponding to the first position) and an extended position (corresponding to the second position), as taught in the embodiment of figures 35-51 in Scanni, so the brush can be utilized in two different modes during cleaning. 
In the first position, the brush of the vacuum tool is retracted further inside the head and the bristles are extended by only about ½-inch past the first end of the head; therefore, in this position the bristles are stiff and the user can utilize the vacuum tool for hard sweeping, which is very useful when sweeping some types of debris such as tracked in mud that has now drive and might have partially stuck to the floor (column 8, lines 5-20).  In the second position, the brush of the vacuum tool is extended further outside the head and the bristles are extended out about 1-inch to 3-inches past the first end of the head; therefore, in this position the bristles are extended outward to their full extent from the suction opening of the head to form a conventional sweeping broom, thereby permitting sweeping of a floor using a broom-like sweeping action (column 11, lines 14-18). 

The recitations “configured to be removably coupled to hose or wand of a vacuum” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the connection portion is removably coupled to a portion of a vacuum assembly and is capable of being coupled to a hose or wand portion of the vacuum. 

Regarding claim 7, Scanni discloses the vacuum tool as claimed in claim 1, wherein, with the brush in the first position, the brush is configured to rotate relative to the head about the second axis (first position is defined as when the brush 87 is retracted further inside the head 72; when the brush is fastened with only one pin 53 and two nuts 77, seen in figures 13-16, the brush is capable of rotating about pin 53, which is relative to the head about the second axis; column 5, lines 32-38, figure 16). 

Regarding claim 9, Scanni discloses the vacuum tool as claimed in claim 1, but the embodiment of figures 13-16 does not explicitly disclose wherein the connection portion extends along an axis obliquely oriented relative to the longitudinal axis. The details of the connection portion axis are not shown within this embodiment of Scanni. 
However, the embodiment of figure 5 in Scanni discloses the connection portion extending along an axis obliquely oriented relative to the longitudinal axis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portion as disclosed in the embodiment of figures 13-16 in Scanni to have an axis extending obliquely relative to the longitudinal axis of the housing, as taught in the embodiment of figure 5, in order for the user to better grasp the vacuum tool and have a greater range of motion for the brush when in use. 

Regarding claim 21, Scanni discloses the vacuum tool as claimed in claim 1, wherein, with the brush in the second position, the brush is configured to rotate relative to the head about the third axis (second position is defined as when the brush 87 is extended further outside the head 72; when the brush is fastened with only one pin 53 and two nuts 77, seen in figures 13-16, the brush is capable of rotating about pin 53, which is relative to the head about the third axis in the second position since the brush is not rigidly coupled to the head 72; column 5, lines 32-38, figure 16).

Regarding claim 22, Scanni discloses the vacuum tool as claimed in claim 1, wherein the brush further includes a first coupling portion (left side item 77, designated in second annotated figure 13 below) extending from the elongate support and a second coupling portion (right side item 77, designated in second annotated figure 13 below) extending from the elongate support, each of the first coupling portion and the second coupling portion removably engaging a respective wall of the head (both coupling portions are removably engage with left side wall of item 72 and right side wall of item 72 since pins and nuts, 53 and 77, are inherently capable of being removed).

    PNG
    media_image4.png
    363
    602
    media_image4.png
    Greyscale

Second Annotated Figure 13. 

Regarding claim 23, Scanni discloses the vacuum tool as claimed in claim 22, wherein the head further includes a first sidewall and a second sidewall (both sidewalls designated in second annotated figure 13 above), the first coupling portion removably engages the first sidewall, and the second coupling portion removably engages the second sidewall.

Regarding claim 24, Scanni discloses the vacuum tool as claimed in claim 23, wherein the head further includes a first aperture (first aperture is defined as hole through first sidewall at the upper position, refer to second annotated figure 13 above and second annotated figure 9 below) defined in the first sidewall, 
a second aperture (second aperture is defined as the hole through the first sidewall at the lower position when the brush is at the second position, refer to claim 1 rejection and second annotated figure 9 below) defined in the first sidewall, 
a third aperture (third aperture is defined as the upper hole through the second sidewall, refer to second annotated figure 13 above and second annotated figure 9 below) defined in the second sidewall, 
and a fourth aperture (fourth aperture defined as the lower hole through the second sidewall when the brush is at the second position, refer to claim 1 rejection and second annotated figure 9 below) defined in the second sidewall, 
in the first position, the first coupling portion is received in the first aperture and the second coupling portion is received in the third aperture (first position is defined as the retracted position, as taught from embodiment of figures 35-51 in Scanni, and seen in second annotated figure 13 above), 
and in the second position, the first coupling portion is received in the second aperture and the second coupling portion is received in the fourth aperture (second position is defined as the extended position, as taught from embodiment of figures 35-51 in Scanni; though not explicitly shown, the pin 53 and nuts 77 couple the brush 87 to head 72 at the lower position, as taught from embodiment of figures 9-12, therefore, the first coupling portion is received in the second aperture which is at the lower position on the first sidewall and received in the fourth aperture which is at the lower position on the second sidewall).

    PNG
    media_image5.png
    334
    644
    media_image5.png
    Greyscale

Second Annotated Figure 9. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Scanni (US Patent No. 6,029,311) in view of Egner-Walter (US Patent No. 5,894,628). 
Regarding claim 25, Scanni discloses the vacuum tool as claimed in claim 24, but does not explicitly disclose the details of fastening mechanism on the first and second sidewall (corresponding to items 53 and 77 in figure 13). 
However, Egner-Walter discloses the details of a coupling mechanism comprising a nut fastening to an outer side of a wall, which is analogous to the coupling/fastening mechanism of the pin and nut (corresponding to items 53 and 77 in figure 13) to the outer side of the sidewall (figure 13) disclosed within Scanni.
Egner-Walter discloses wherein the wall (items 25 and 48, corresponding to the head 72 in Scanni) further includes a first groove (item 63, figure 22 below) defined in the first sidewall, the first groove extending from the first aperture (first aperture is item 26, corresponding to the first aperture from Scanni) toward a distal end of the first sidewall (item 63 is defined to extend towards the outer end of the first sidewall of Egner-Walter, which is defined as item 25, figure 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head and first aperture on the first sidewall as disclosed in Scani to further include a first groove defined in the first sidewall with the first groove extending from the first aperture toward a distal end of the first sidewall, as taught in Egner-Walter, for the purpose of the groove to overlap the collar of the nut (corresponding to item 77 in Scanni) and consequently act as a limit stop to ensure the pull-off function of the fastening nut (Egner-Walter, column 19, lines 58-61) as well to prevent the nut from sliding out of the first aperture during use.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second, third and fourth aperture to further include a second, third and fourth groove (on their respective apertures) for the same purpose as disclosed above. 

    PNG
    media_image6.png
    269
    445
    media_image6.png
    Greyscale

Egner-Walter Figure 22. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenzweig (US Patent No. 8,015,662) discloses a cleaning device including a brush with an activation mechanism moveable between a first position and second position.
Zhang (CN 102485154), provided by the applicant, discloses a vacuum tool with a folding brush capable of rotating at offset axes to one another. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723